                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 4:20-cr-3
  v.                                             )
                                                 )        Judge Travis R. McDonough
  BOBBY MEEKS                                    )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



        U.S. Magistrate Judge Susan K. Lee filed a report and recommendation recommending

 that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to Count One of

 the six-count Indictment; (2) accept Defendant’s guilty plea to the lesser-included offense of the

 charge in Count One of the Indictment, that is, conspiracy to distribute a mixture and substance

 containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C); (3)

 adjudicate Defendant guilty of the lesser-included offense of the charge in Count One of the

 Indictment, that is, conspiracy to distribute a mixture and substance containing

 methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C); (4) defer a

 decision on whether to accept the plea agreement (Doc. 64) until sentencing; and (5) order that

 Defendant remain in custody until sentencing in this matter (Doc. 71). Neither party filed a

 timely objection to the report and recommendation. After reviewing the record, the Court agrees

 with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS

 and ADOPTS the magistrate judge’s report and recommendation (Doc. 71) pursuant to 28

 U.S.C. § 636(b)(1) and ORDERS as follows:




Case 4:20-cr-00003-TRM-SKL Document 72 Filed 08/10/20 Page 1 of 2 PageID #: 205
    1. Defendant’s motion to withdraw his not-guilty plea to Count One of the six-count

       Indictment is GRANTED;

    2. Defendant’s plea of guilty to the lesser-included offense of the charge in Count One of

       the Indictment, that is, conspiracy to distribute a mixture and substance containing

       methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C) is

       ACCEPTED;

    3. Defendant is hereby ADJUDGED guilty of the lesser-included offense of the charge in

       Count One of the Indictment, that is, conspiracy to distribute a mixture and substance

       containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), and

       841(b)(1)(C);

    4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

    5. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

       scheduled to take place on December 4, 2020 at 9:00 a.m. [EASTERN] before the

       undersigned.

    SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00003-TRM-SKL Document 72 Filed 08/10/20 Page 2 of 2 PageID #: 206
